Citation Nr: 0738202	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a neck disability, 
to include cervical degenerative joint disease (DJD).

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability, to include chronic disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 RO decision that denied the 
benefits sought on appeal.  

The issues of entitlement to service connection for right 
shoulder and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran currently has a left shoulder disability, but 
there is no competent evidence that shows a causal link 
between his disability and any incident of service.

2.  The veteran currently has a cervical spine disability, to 
include DJD, but there is no competent evidence that shows a 
causal link between his disability and any incident of 
service.


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability was not incurred 
in or aggravated by active service.  38 U.S.C.A §§ 1110, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's neck disabilities, to include cervical 
spine DJD, were not incurred in or aggravated by active 
service nor may they be presumed to have occurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The notice requirements were met in this case by letters sent 
to the veteran in June and September 2004, prior to 
adjudication of his claims in November 2004.  Id.
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's cervical osteoarthritis is nearly 
two decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that as a field artilleryman in the 
military he was required to do a lot of heavy lifting.  The 
heavy lifting allegedly is responsible for his current left 
shoulder and neck disabilities.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Here, the veteran's service medical records are silent as to 
any complaints, treatments or diagnoses of any left shoulder 
or neck problems.  The veteran indicated hurting his shoulder 
in a car accident one year prior to entering the military, 
but medical records associated with the car accident clearly 
indicate the shoulder injured was his right shoulder, not his 
left shoulder.  The medical records also indicate complaints 
of right shoulder and low back pain, but nothing in regards 
to the left shoulder or cervical spine.  The veteran's 
service medical records are simply devoid of any findings 
consistent with left shoulder or neck problems.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current left shoulder 
or neck disabilities are related to his heavy lifting duties 
or any other remote incident in service.  The Board concludes 
they are not. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any left shoulder or 
neck symptomatology until 1995, nearly twenty years later.  
Around that time the veteran was in a motor vehicle accident 
(MVA) where he tore both rotator cuffs and hurt his neck.  
Private treatment records most relevantly indicate 
osteoarthritis of the neck, cervical DJD, and a partial tear 
of the left shoulder rotator cuff.  The veteran later 
underwent surgical repair for the tears on both shoulders. 

No medical provider has ever linked any of his neck or left 
shoulder disabilities to any incident of his military 
service.  Indeed, it appears his current conditions were 
incurred as a result of post-service injuries. 

The Board has considered the veteran's statements that his 
conditions are due to heavy lifting in the military.  There 
simply is no medical evidence, however, to support a medical 
nexus of his current conditions to heavy lifting in the 
military.  The Board also finds compelling that the veteran's 
post-service occupation included heavy manual labor for years 
after his separation from the military.  Indeed, he sustained 
a back injury in September 1976 due to heavy lifting at his 
post-service occupation.  The first reported complaints and 
treatment of any left shoulder or neck symptomatology, 
moreover, was not until 1995, nearly two decades after 
service and around the time of a post-service MVA.  Although 
the veteran believes that his neck and left shoulder 
conditions are the result of in-service heavy lifting, he is 
a layman and has no competence to offer a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Regrettably, 
no doctor has ever opined that any of his neck or left 
shoulder conditions are related to any remote incident in 
service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current neck and left 
shoulder disabilities in service or for decades thereafter.  
Furthermore, even assuming in-service injuries occurred, the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's active duty.  Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).





ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a neck disability, to 
include cervical DJD, is denied.


REMAND

The veteran's service medical records indicate the veteran 
had a motor vehicle accident (MVA) in January 1964, one year 
prior to entering the military, where he injured his right 
thigh and right shoulder.  His private doctor submitted a 
statement in August 1965 indicating the veteran also 
complained of low back pain ever since the MVA.

The veteran does not dispute the pre-service injuries, but 
rather alleges his military duties as a field artilleryman, 
to include heavy lifting, aggravated his pre-existing right 
shoulder and low back condition.

Service connection for a pre-existing condition is warranted 
where it is shown the condition was aggravated beyond the 
natural progression of the disease or injury during service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Here, the veteran's service medical records confirm the 
veteran complained of right shoulder and low back pain at 
least on four different occasions.  Most notably, an August 
1966 medical record indicates the veteran complained of 
hurting his back lifting heavy boxes.  At that time he was 
diagnosed with muscle sprain.  His September 1967 exit 
examination, however, does not note any shoulder or low back 
abnormalities.

After service, the veteran suffered multiple serious injuries 
to his low back and right shoulder.  In September 1976, the 
veteran injured his low back unloading a truck with 130 pound 
bags of sugar.  He was immediately hospitalized and treated 
for traumatic lumbosacral strain, herniated lumbar 
intervertebral disc with nerve root involvement on the right 
and sciatica.  On or around 1997, the veteran was in another 
motor vehicle accident injuring both shoulders and his neck.  
In the years following, the veteran underwent surgeries to 
repair the rotator cuff tears sustained in both shoulders.  
The veteran has also been diagnosed and treated for cervical 
degenerative joint disease and osteoarthritis of the neck. 

The veteran was never afforded a VA examination to determine 
the likely etiology of his current right shoulder and low 
back disabilities.  The Board notes that the evidence does 
not make clear the veteran had pre-existing chronic 
conditions upon entering the military, but rather injuries to 
his right shoulder and right thigh with complaints of low 
back pain that preceded his military service.  It is also 
clear the veteran suffered multiple serious post-service 
injuries to, among other things, his right shoulder and 
lumbar spine.  Without a medical opinion, it is impossible 
for the Board to make a determination here of whether the 
veteran's in-service complaints and alleged injuries are 
related to his current conditions.  A VA examination is 
indicated.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination for the claimed 
right shoulder and back disabilities to 
determine the extent and likely etiology 
of any condition(s) found, specifically 
addressing whether the veteran's 
conditions pre-existed service and if so 
whether the conditions were aggravated 
beyond normal progression due to any 
incident of service, to include heavy 
lifting.  If it is determined that the 
veteran did not enter service with 
preexisting disability of the right 
shoulder and/or back, an opinion should be 
provided as to whether it is at least as 
likely as not that any current disability 
of the right shoulder or back is directly 
related to service to include any heavy 
lifting.  The examiner should also comment 
on the veteran's post-service injuries and 
their possible link to the veteran's 
current conditions.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


